Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 1 of 24 PageID #: 6




                     EXHIBIT A
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 2 of 24 PageID #: 7



  CIVIL COURT OF CITY OF NEW YORK
  COUNTY OF QUEENS
                                                   X
  ARSHAD MAHMOOD WARRAICH,                                Index No.:       02333E
                              Plaintiff,                   SUMMONS

           -against-                                       Plaintiff's Residence Address:
                                                             32-50 70th Street, Apt.5F
                                                             East Elmhurst,NY 11370

  CITIBANK N.A.;
  EQUIFAX INFORMATION SERVICES,LLC;
  EXPERIAN INFORMATION SOLUTIONS,INC.;
  and TRANS UNION,LLC,

                               Defendant(s).
                                                   X

  Defendants' addresses:                                          The basis of this venue is:
                                                                  Plaintiff's address
  Citibank N.A.
  399 Park Ave Front.1
  New York,NY 10022

  Equifax Information Services,LLC
  1550 Peachtree Street NW                                                COPY           '4*
  Atlanta,GA 30309                                                    •   41NAL PAPERS
                                                                              AND

  Experian Information Solutions,Inc.                            ON       NOV 0 6 2021
  475 Anton Blvd.
                                                                    awn.
  Costa Mesa,CA 92626                                              QuantacoluRr
                                                                         commit
  Trans Union,LLC
  1510 Chester Pike
  Cz-v,x-x-x Ey-x•me, PA   19022



  YOU ARE HEREBY SUMMONED to appear in the Civil Court of the City of New York,

  County of Queens,at the office of the Clerk of said Court at 89-17 Sutphin Blvd., Queens,New
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 3 of 24 PageID #: 8



 York 11435 within the time provided by law as noted below and to file your Answer to the

 annexed Complaint with the Clerk; upon your failure to Answer,judgment will be taken against

 you for the sum of $25,000.00 with interest from November 5,2020,together with the costs of

 this action.




  Dated: November 5,2020




                                                     Subha T iq,
                                                     The T     La           PLLC
                                                     Attorney for Plaintiff
                                                     34-18 Northern Blvd — Suite 2-25
                                                     Long Island City,NY 11101
                                                     Tel:(718) 674-1245



  Note the law provides that:

     a) If this summons is served by its delivery to you personally within the City of New York,

  State of New York,you must appear and answer within TWENTY DAYS after such service; or

     b) If this summons is served by its delivery to any person other than you personally, or is

  served outside the City of New York,State of New York,or by publication,or by any means

  other than personal delivery to you within the City of New York,State of New York,you are

  allowed THIRTY DAYS after the proof of service thereof is filed with the Clerk of this Court

  within which to appear and answer.
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 4 of 24 PageID #: 9




   CIVIL COURT OF CITY OF NEW YORK
   COUNTY OF QUEENS
                                                         X
   ARSHAD MAHMOOD WARRAICH,                                    Index No.:

                    Plaintiff,

   v.                                                          VERIFIED COMPLAINT

   CITIBANK N.A.;
   EQUIFAX INFORMATION SERVICES,LLC;
   EXPERIAN INFORMATION SOLUTIONS,INC.;
   and TRANS UNION,LLC,

                    Defendants.
                                                         X

   By and through the undersigned counsel, Plaintiff Arshad Mahmood Warraich ("Plaintiff'), with

   knowledge as to his own acts and investigation of counsel as to the acts of others, believing that

   further investigation and discovery will confirm that such allegations have substantial

   evidentiary support,alleges as follows:

                                  PRELIMINARY STATEMENT

        I. Pursuant to the Fair Credit Reporting Act, 15 U.S.C.§ 1681 et seq.("FCRA"), and the

           New York Fair Credit Reporting Act, NY General Business Law § 380 et seq.("NY

           FCRA"), Plaintiff brings this action against Citibank N.A. (-Citibank"), Equifax

           Information   Services, LLC ("Equifax"), Experian          Information    Solutions, Inc.

           ("Experian"), and Trans Union, LLC (-Trans Union"; together Equifax, Experian, and

           Trans Union are the `CRAB" or "CRA Defendants") to recover actual, statutory, and

           punitive damages,as well as costs and attorney's fees and injunctive relief.




                                                    1
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 5 of 24 PageID #: 10




      2. Congress enshrined within the FCRA the "need to insure that consumer reporting

         agencies exercise their grave responsibilities with fairness, impartiality, and a respect for

         the consumer's right to privacy."§ 1681(a)(4).

      3. Moreover, Congress has plainly stated the purpose of the FCRA is "to require that

         consumer reporting agencies adopt reasonable procedures for meeting the needs of

         commerce for consumer credit, personnel, insurance, and other information in a manner

         which is fair and equitable to the consumer, with regard to the confidentiality, accuracy,

         relevancy,and proper utilization of such information .. ."§1681(b).

      4. Similarly, courts have stated that the purpose of the FCRA is to address the "serious

         problem in the credit reporting industry. . . of inaccurate or misleading information."

         Kilpakis v. JPMorgan Chase Fin. Co., LLC,229 F. Supp.3d 133, 142 (E.D.N.Y.2017)

         (internal quotation marks and emphasis omitted); see also, e.g., Porter v. Talbot Perkins

         Children's Servs., 355 F.Supp. 174, 176 (S.D.N.Y. 1973)(noting that "[t]he purpose of

         the Fair Credit Reporting Act is to protect an individual from inaccurate or arbitrary

         information about [that individual from appearing] in a consumer report .. .")(citing 116

         Cong.Rec.36572 (1970)).

      5. As set forth herein, each Defendant denied Plaintiff the protections provided by the

         FCRA and the NY FCRA concerning Citibank account number 512107**********

         ("SEARS/CBNA account").

      6. On June 2020, Plaintiff sent dispute letters to Equifax, Experian, and Trans Union

         informing each CRA Defendant that it was reporting an inaccurate balance (charges) for

         the SEARS/CBNA account. As a result, Equifax, Experian, and Trans Union sent
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 6 of 24 PageID #: 11




          Plaintiff investigation results unlawfully verifying that the inaccurate balance (charges)

          was accurately reporting.

      7. On July 2020, Plaintiff sent a second round of dispute letters to Equifax, Experian, and

          Trans Union once again informing each CRA Defendant that it was reporting an

          inaccurate balance (charges) for the SEARS/CRNA account. As a result, Equifax,

          Experian, and Trans Union once again sent Plaintiff investigation results unlawfully

          verifying that the inaccurate balance (charges) was accurately reporting.

      8. On August 2020, Plaintiff sent a third round of dispute letters to Equifax, Experian, and

          Trans Union once again informing each CRA Defendant that it was reporting an

          inaccurate balance (charges) for the SEARS/CBNA account. As a result, Equifax,

          Experian, and Trans Union once again sent Plaintiff investigation results unlawfully

          verifying that the inaccurate balance (charges) was accurately reporting.

      9. On September 2020, Plaintiff sent a fourth round of dispute letters to Equifax, Experian,

          and Trans Union once again informing each CRA Defendant that it was reporting an

          inaccurate balance (charges) for the SEARSICBNA account. As a result, Equifax,

          Experian, and Trans Union once again sent Plaintiff investigation results unlawfully

          verifying that the inaccurate balance (charges) was accurately reporting.

       10. Upon information and belief, after receiving notice of Plaintiff's disputes from Equifax,

          Experian, and Trans Union. and notwithstanding the fact that Citibank knew that the

          inaccurate balance (charges) it was reporting to CRA Defendants was inaccurate,

          Citibank repeatedly verified the inaccurate balance (charges) to all three CRAs.

       11.Despite Plaintiffs disputes, no CRA Defendant corrected the inaccurate balance

          (charges) it was reporting. Upon information and belief, all three CRA Defendants




                                                   3
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 7 of 24 PageID #: 12




         continue to report the inaccurate balance (charges) for the SEARS/CBNA account to this

         day.

      12.Citibank is liable to Plaintiff for violating § 1681s-2(b) of the FCRA by its acts and

         omissions,including but not limited to:

         a. failing to conduct reasonable investigations of Plaintiff's disputes of the inaccurate

             balance (charges) for the SEARSICBNA account reporting on Plaintiff's credit

             reports with Equifax, Experian,and Trans Union,respectively;

         b. failing to review all relevant information provided to Citibank by each CRA

             Defendant concerning Plaintiff's disputes; and

         c. failing to promptly modify,delete, or permanently block any and all disputed

             information about the SEARS/CBNA account on Plaintiff's credit file with each CRA

             Defendant that Citibank could not affirmatively verify as accurate.

      13.Similarly,each CRA Defendant is liable to Plaintiff for violations of several provisions of

         §1681i of the FCRA due to their respective acts and omissions,including,but not limited

         to,the following:

         a. failing to (i) conduct reasonable investigations of the disputed SEARSICBNA

             account tradeline to determine whether the information Plaintiff disputed was

             accurate, and (ii) record the correct status of the SEARS/CBNA account,in violation

             of§ 1681i(a)(1);

         b. failing to review and consider all relevant information communicated by Plaintiff

             concerning Plaintiff's disputes about the SEARS/CBNA account,in violation of§

             1681i(a)(4); and




                                                   4
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 8 of 24 PageID #: 13




           c. failing to promptly update the disputed SEARS/CBNA account tradeline on

               Plaintiff's credit file despite the fact that no CRA Defendant could have affirmatively

               verified the inaccurate balance (charges) as accurate upon a lawful reinvestigation of

               Plaintiff's disputes, in violation of§ 1681i(a)(5).

      14.As a direct and proximate result of each Defendant's negligent and willful actions,

           conduct, and omissions, Plaintiff suffered actual damages, cognizable pursuant to the

           FCRA. Such damages include but are not necessarily limited to the following:

           impediments to Plaintiffs ability to seek credit, damage to Plaintiff's reputation for

           creditworthiness,emotional distress,embarrassment,aggravation,and frustration.'

      15.Each Defendant's willful violations of the FCRA entitles Plaintiff to an award of punitive

           damages.

                                                     PARTIES

      16.Plaintiff is an individual and "consumer" within the meaning of the FCRA (15 U.S.C.§

           1681a(c)) and NY FCRA (NY GBL § 380-a(b)). Plaintiff resides at 32-50 70th Street,

           Apt.5F,East Elmhurst,NY 11370.

       17.Citibank is a bank that furnishes consumer credit information to consumer reporting

           agencies.It has a principal place of business located at 399 Park Ave Front. 1,New York,

           NY 10022.

       18.Citibank is a "furnisher of information" within the meaning of the FCRA (15 U.S.C.§

           1681s-2 et seq.).




     Plaintiff may have also suffered direct credit harm due to Defendants'violations of the FCRA and NY FCRA.
   Plaintiff intends to inquire into the extent of direct credit harm he may have suffered through discovery from
   Defendants and third-parties.




                                                           5
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 9 of 24 PageID #: 14




      19.Equifax, Experian, and Trans Union are consumer reporting agencies as defined by the

         FCRA (15 U.S.C.§ 1681a(f)) and the NY FCRA (G.B.L.§380-a(e)).

                                   FACTUAL ALLEGATIONS

      20.On or around June 2020,Plaintiff ran his Equifax, Experian,and Trans Union credit

         reports and noticed that Defendant Citibank was reporting an inaccurate balance

         (charges),associated with Plaintiff's SEARS/CBNA account, on Plaintiff's Equifax,

         Experian,and Trans Union credit reports. Specifically, Plaintiff noticed that Defendant

         Citibank was reporting a balance (charges) totaling more than $23,000.00 on Plaintiffs

         SEARS/CBNA account.

      21.However,this inaccurate balance (charges), associated with Plaintiff's SEARS/CBNA

         account,is inaccurate because Plaintiff was the victim of identity theft. Although,the

         SEARS/CBNA account belongs to Plaintiff(Plaintiff previously purchased a refrigerator,

         but had paid off the full balance on his SEARS/CBNA account),an unknown

         individual(s) tempered with Plaintiffs SEARS/CBNA account at a date unknown to

         Plaintiff. This unknown individual(s) made fraudulent transactions on Plaintiff's

         SEARS/CBNA account.

      22.As a result, on or around June 8,2020,Plaintiff filed an Identity Theft Victim's

         Complaint and Affidavit.

      23.On or around June 29,2020,Plaintiff also filed a police report reporting the identity theft.

      24.Following Plaintiff's disputes, all Defendants failed to perform FCRA-required

         reasonable investigations. As such, Defendant Citibank unlawfully verified the disputed

         inaccurate balance (charges) and each CRA Defendant,in turn,continued to report an

         incorrect,and therefore unverifiable, inaccurate balance (charges) on (a) Plaintiff's credit




                                                   6
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 10 of 24 PageID #: 15




           reports and, upon information and belief,(b)consumer reports about Plaintiff that each

           CRA Defendant prepared and distributed to third-parties.

    Equifax reported(and is likely still reporting) an inaccurate balance (charges)for Plaintiffs

    SEARS/CBNA account

       25.Equifax has reported and likely continues to report, a tradeline for Plaintiff's

           SEARSiCBNA account showing an inaccurate balance (charges).

    Experian reported(and is likely still reporting) an inaccurate balance (charges)for Plaintiffs

    SEARS/CBNA account

       26.Experian has reported and likely continues to report,a tradeline for Plaintiff's

           SEARS/CBNA account showing an inaccurate balance (charges).

    Trans Union reported(and is likely still reporting) an inaccurate balance (charges)for

    Plaintiffs SEARS/CBNA account

       27.Trans Union has reported and likely continues to report,a tradeline for Plaintiff's

           SEARS/CBNA account showing an inaccurate balance (charges).

    Plaintiffs Disputes

           Equifax Disputes and Dispute Results

       28.By letter dated June 9,2020,Plaintiff wrote Defendant Equifax to dispute the inaccurate

           balance (charges) that Defendant Equifax was reporting concerning Plaintiff's

           SEARS/CBNA account. Specifically, Plaintiff informed Equifax of the following: "I am

           contacting you about the compromising of my social security number.I am a victim of

           Identity Theft.I have filled out victim of id theft and also tried to get police were unable

           due to coronavirus." Plaintiff also requested that Equifax remove the inaccurate

           information from Plaintiff's credit report. Plaintiff attached his Identity Theft Victim's




                                                     7
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 11 of 24 PageID #: 16




          Complaint and Affidavit with his June 9,2020 letter. Plaintiff's June 9,2020 letter was

          sent via certified mail.

       29.Plaintiff did not receive a response from Equifax. However,Equifax continued to report

          the inaccurate balance (charges), associated with Plaintiff's SEARS/CBNA account, on

          Plaintiff's Equifax credit report.

       30.By letter dated July 7,2020,Plaintiff once again wrote Defendant Equifax to dispute the

          inaccurate balance (charges) that Defendant Equifax was reporting concerning Plaintiff's

          SEARS/CBNA account. Specifically, Plaintiff informed Equifax of the following: -I am

          contacting you about the compromising of my social security number.1 am a victim of

          Identity Theft.I have filled out victim of id theft booklet and obtained a police report."

          Plaintiff also once again requested that Equifax remove the inaccurate information from

          Plaintiff's credit report. Plaintiff attached his Identity Theft Victim's Complaint and

          police report with his July 7,2020 letter. Plaintiff's July 7,2020 letter was sent via

          certified mail.

       31.Plaintiff once again did not receive a response from Equifax. However,Equifax

          continued to report the inaccurate balance (charges), associated with Plaintiff's

          SEA RS/CBNA account,on Plaintiff's Equifax credit report.

       32.By letter dated July 7,2020 (but re-sent on August 7,2020),Plaintiff once again wrote

          Defendant Equifax to dispute the inaccurate balance (charges) that Defendant Equifax

           was reporting concerning Plaintiff's SEARS/CBNA account.Specifically, Plaintiff

          informed Equifax of the following: "I am contacting you about the compromising of my

           social security number.I am a victim of Identity Theft.I have filled out victim of id theft

           booklet and obtained a police report." Plaintiff also once again requested that Equifax




                                                    8
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 12 of 24 PageID #: 17




          remove the inaccurate information from Plaintiffs credit report. Plaintiff attached his

          Identity Theft Victim's Complaint and police report with his re-sent July 7,2020 letter.

          Plaintiffs re-sent July 7,2020 letter was sent via certified mail.

       33.Plaintiff once again did not receive a response from Equifax. However, Equifax

          continued to report the inaccurate balance (charges),associated with Plaintiff s

          SEARS/CBNA account, on Plaintiffs Equifax credit report (according to Plaintiff s

          September 1,2020 credit report).

      34.By letter dated September 22,2020,Plaintiff once again wrote Defendant Equifax to

          dispute the inaccurate balance (charges) that Defendant Equifax was reporting concerning

          Plaintiffs SEARSICBNA account. Specifically, Plaintiff informed Equifax of the

          following:    am contacting you about the compromising of my social security number.I

          am a victim of Identity Theft. I filled out the Victim of Id Theft and Police report both of

          which are attached." Plaintiff also once again requested that Equifax remove the

          inaccurate information from Plaintiffs credit report. Plaintiff attached his Identity Theft

          Victim's Complaint and police report with his September 22,2020 letter. Plaintiffs

          September 22,2020 letter was sent via certified mail.

       35.Plaintiff once again did not receive a response from Equifax. However,Equifax

          continued to report the inaccurate balance (charges), associated with Plaintiffs

          SEARS/CBNA account,on Plaintiffs Equifax credit report.

          Experian Disputes and Dispute Results

       36.By letter dated June 9,2020,Plaintiff wrote Defendant Experian to dispute the inaccurate

          balance (charges)that Defendant Experian was reporting concerning Plaintiff s

           SEARS/CBNA account. Specifically, Plaintiff informed Experian of the following: "I am




                                                    9
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 13 of 24 PageID #: 18




         contacting you about the compromising of my social security number.I am a victim of

         Identity Theft. I have filled out victim of id theft and also tried to get police were unable

         due to coronavirus." Plaintiff also requested that Experian remove the inaccurate

         information from Plaintiffs credit report. Plaintiff attached his Identity Theft Victim's

         Complaint and Affidavit with his June 9,2020 letter. Plaintiffs June 9,2020 letter was

         sent via certified mail.

     37. Plaintiff received dispute results from Experian dated July 9,2020.Experian's dispute

         results unlawfully verified that the inaccurate balance (charges),associated with

         Plaintiffs SEARS/CBNA account, was correctly reporting.

     38.By letter dated July 7,2020,Plaintiff once again wrote Defendant Experian to dispute the

         inaccurate balance (charges) that Defendant Experian was reporting concerning

         Plaintiff's SEARS/CBNA account. Specifically, Plaintiff informed Experian of the

         following:    am contacting you about the compromising of my social security number.I

         am a victim of Identity Theft. I have filled out victim of id theft booklet and obtained a

         police report." Plaintiff also once again requested that Experian remove the inaccurate

         information from Plaintiffs credit report. Plaintiff attached his Identity Theft Victim's

         Complaint and police report with his July 7,2020 letter. Plaintiffs July 7,2020 letter was

         sent via certified mail.

      39.Plaintiff did not receive a response from Experian. However,Experian continued to

         report the inaccurate balance (charges), associated with Plaintiffs SEARS/CBNA

         account,on Plaintiff's Experian credit report.

      40.By letter dated July 7,2020 (but re-sent on August 7,2020), Plaintiff once again wrote

         Defendant Experian to dispute the inaccurate balance (charges) that Defendant Experian




                                                   10
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 14 of 24 PageID #: 19




         was reporting concerning Plaintiffs SEARS!CBNA account. Specifically, Plaintiff

         informed Experian of the following: "I am contacting you about the compromising of my

         social security number.I am a victim of Identity Theft. I have filled out victim of id theft

         booklet and obtained a police report." Plaintiff also once again requested that Experian

         remove the inaccurate information from Plaintiffs credit report Plaintiff attached his

         Identity Theft Victim's Complaint and police report with his re-sent July 7.2020 letter.

         Plaintiffs re-sent July 7,2020 letter was sent via certified mail.

      41.Plaintiff once again did not receive a response from Experian.However,Experian

         continued to report the inaccurate balance (charges),associated with Plaintiff s

         SEARS/CBNA account,on Plaintiff's Experian credit report (according to Plaintiff s

         September 1,2020 credit report).

      42.By letter dated September 22.2020,Plaintiff once again wrote Defendant Experian to

         dispute the inaccurate balance (charges) that Defendant Experian was reporting

         concerning Plaintiffs SEARS/CBNA account. Specifically, Plaintiff informed Experian

         of the following:   am contacting you about the compromising of my social security

         number.I am a victim of Identity Theft.I filled out the Victim of Id Theft and Police

         report both of which are attached." Plaintiff also once again requested that Experian

         remove the inaccurate information from Plaintiffs credit report. Plaintiff attached his

         Identity Theft Victim's Complaint and police report with his September 22,2020 letter.

         Plaintiff's September 22,2020 letter was sent via certified mail.

      43.Plaintiff once again did not receive a response from Experian. However,Experian

         continued to report the inaccurate balance (charges),associated with Plaintiff's




                                                   11
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 15 of 24 PageID #: 20




          SEARS/CBNA account,on Plaintiff's Experian credit report (according to Plaintiffs

          October 26,2020 credit report).

          Trans Union Disputes and Dispute Results

       44.By letter dated June 9,2020,Plaintiff wrote Defendant Trans Union to dispute the

          inaccurate balance (charges) that Defendant Trans Union was reporting concerning

          Plaintiff's SEARS/CBNA account. Specifically, Plaintiff informed Trans Union of the

          following: I am contacting you about the compromising of my social security number.I

          am a victim of Identity Theft. I have filled out victim of id theft and also tried to get

          police were unable due to coronavirus." Plaintiff also requested that Trans Union remove

          the inaccurate information from Plaintiffs credit report. Plaintiff attached his Identity

          Theft Victim's Complaint and Affidavit with his June 9.2020 letter. Plaintiffs June 9.

          2020 letter was sent via certified mail.

       45.Plaintiff received dispute results from Trans Union dated July 2.2020.Trans Union's

          dispute results unlawfully verified that the inaccurate balance (charges), associated with

          Plaintiffs SEARS/CBNA account, was correctly reporting.

       46.By letter dated July 7,2020,Plaintiff once again wrote Defendant Trans Union to dispute

          the inaccurate balance (charges) that Defendant Trans Union was reporting concerning

          Plaintiffs SEARS/CBNA account. Specifically, Plaintiff informed Trans Union of the

          following:    am contacting you about the compromising of my social security number.I

          am a victim of Identity Theft. I have filled out victim of id theft booklet and obtained a

           police report." Plaintiff also once again requested that Trans Union remove the inaccurate

          information from Plaintiffs credit report. Plaintiff attached his Identity Theft Victim's




                                                     12
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 16 of 24 PageID #: 21




          Complaint and police report with his July 7,2020 letter. Plaintiff's July 7,2020 letter was

          sent via certified mail.

       47. Plaintiff once again received dispute results from Trans Union dated July 30,2020.Trans

          Union's dispute results once again unlawfully verified that the inaccurate balance

          (charges),associated with Plaintiffs SEARS/CBNA account, was correctly reporting.

       48.By letter dated July 7,2020 (but re-sent on August 7,2020), Plaintiff once again wrote

          Defendant Trans Union to dispute the inaccurate balance (charges) that Defendant Trans

          Union was reporting concerning Plaintiffs SEARS/CBNA account. Specifically, Plaintiff

          informed Trans Union of the following:       am contacting you about the compromising of

          my social security number.I am a victim of Identity Theft. I have filled out victim of id

          theft booklet and obtained a police report." Plaintiff also once again requested that Trans

          Union remove the inaccurate information from Plaintiffs credit report. Plaintiff attached

          his Identity Theft Victim's Complaint and police report with his re-sent July 7,2020

          letter. Plaintiff's re-sent July 7,2020 letter was sent via certified mail.

       49.Plaintiff once again received dispute results from Trans Union dated August 22,2020.

          Trans Union's dispute results once again unlawfully verified that the inaccurate balance

          (charges),associated with Plaintiffs SEARS/CBNA account,was correctly reporting.

       50.By letter dated September 22,2020,Plaintiff once again wrote Defendant Trans Union to

          dispute the inaccurate balance (charges) that Defendant Trans Union was reporting

           concerning Plaintiffs SEARS/CBNA account. Specifically, Plaintiff informed Trans

           Union of the following: "I am contacting you about the compromising of my social
           security number.I am a victim of Identity Theft.I filled out the Victim of Id Theft and

           Police report both of which are attached." Plaintiff also once again requested that Trans




                                                     13
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 17 of 24 PageID #: 22




          Union remove the inaccurate information from Plaintiff's credit report. Plaintiff attached

          his Identity Theft Victim's Complaint and police report with his September 22,2020

          letter. Plaintiff's September 22,2020 letter was sent via certified mail.

       51. Plaintiff once again did not receive a response from Trans Union.However,Trans Union

          continued to report the inaccurate balance (charges),associated with Plaintiff's

          SEARS/CBNA account, on Plaintiffs Trans Union credit report (according to Plaintiff's

          October 26,2020 credit report).

    Damages

       52.Because of Defendants' misconduct, Plaintiff suffered actual damages cognizable

          pursuant to the FCRA and NY FCRA.

       53.Such damages include but are not necessarily limited to the following: impediments to

          Plaintiffs ability to seek credit, damage to Plaintiff's reputation for creditworthiness,

          emotional distress,embarrassment,aggravation,and frustration.

       54.Moreover,Plaintiff will explore in discovery the extent to which the inaccurate reporting

          caused him credit harm in the form of credit denials and/or other adverse actions with

          respect to existing credit.

       55.In addition,the inaccurate SEARSJCBNA tradeline reported by Equifax, Experian,and

          Trans Union,respectively, has cost, and continues to cost, Plaintiff time and effort and

          expense in pursuit of corrected credit reports.

                                        FIRST CAUSE OF ACTION

                                Violations of FCRA§1681s-2(b) Against
                                            Defendant Citibank
                                        (Furnisher of Information)

       56.Plaintiff realleges and incorporates the above paragraphs as if reasserted and realleged




                                                    14
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 18 of 24 PageID #: 23




          herein.

       57.FCRA § 168 ls-2(b), in pertinent part, provides: "if an item    of information disputed by
          a consumer is found [by a furnisher] to be inaccurate or incomplete or cannot be verified

          after any reinvestigation . . for purposes of reporting to a consumer reporting agency

          only,[the furnisher shall] . . ,based on the results of the reinvestigation promptly— (i)

          modify that item of information; (ii) delete that item of information; or (iii) permanently

          block the reporting of that item of information." § 1681s-2(b)(1)(E)(i) — (iii) (emphasis

          added).

       58.Citibank violated FCRA § 1681s-2(b) by its acts and omissions,including but not limited

          to:

          a. failing to conduct a reasonable investigation of Plaintiff's disputes after receiving

                notice of those disputes from Equifax,Experian,and Trans Union;

          b. failing to review all relevant information provided by Equifax, Experian,and Trans

                Union; and

          c. failing to promptly modify,delete, or permanently block any information it could not

                affirmatively verify as accurate, in violation of§1681s-2(b)(1).

       34.Had Citibank performed reasonable investigations required by the FCRA,it could not

          have verified that the disputed balance (charges) reported by Equifax, Experian, and

          Trans Union was accurate. Nevertheless, Citibank did verify to each CRA Defendant that

          the disputed balance (charges) that those Defendants were reporting was accurate. In so

          doing,Citibank violated § 1681s-2(b).

       35.Because of Citibank's FCRA violations, Plaintiff suffered actual damages cognizable

           pursuant to the FCRA.




                                                    15
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 19 of 24 PageID #: 24




       36.Citibank's violations of§ 1681s-2(b) were willful, rendering Citibank liable for statutory

          damages, actual damages, costs and reasonable attorney's fees, and punitive damages in

          an amount to be determined by the Court pursuant to§ 1681n.

       37.In the alternative, Citibank's violations of§ 1681s-2(b) were negligent, entitling Plaintiff

          to recover actual damages, costs, and reasonable attorney's fees from Citibank pursuant

          to § 1681o.

                                     SECOND CAUSE OF ACTION

                                      Violations of FCRA§1681i
                        Against Defendants Equifax,Experian,and Trans Union
                                   (Consumer Reporting Agencies)

       38.Plaintiff realleges and incorporates the above paragraphs as if reasserted and realleged

          herein.

       39.FCRA § 1681i(a)(1) requires a CRA to complete a reasonable reinvestigation of the

          accuracy of any item of information in a consumer's credit file that the consumer disputes

          to the CRA within 30 days of the dispute. Pursuant to § 1681i(a)(5), a CRA must

           "promptly delete [disputed] information from the file of the consumer, or modify

          [disputed] information, as appropriate" after completing its § 1681i(a)(1) reinvestigation

           if the CRA finds that the disputed information is -inaccurate or incomplete or cannot be

           verified." §§ 16811(a)(1) and (a)(5)(emphasis added).

       40.Each CRA Defendant violated multiple sections of 15 U.S.C.§ 1681i by their respective

           acts and omissions,including, but not limited to,the following:

           a. failing to conduct a reasonable reinvestigation of Plaintiff's disputes to determine

               whether the disputed information was inaccurate and record the correct status or

               delete the items from Plaintiffs credit file in violation of§1681i(a)(1);




                                                    16
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 20 of 24 PageID #: 25




          b. failing to review and consider all relevant information submitted by Plaintiff

             concerning Plaintiff's disputes, in violation of§ I 681i(a)(4); and

          c. failing to properly modify or delete disputed information on and/or from Plaintiff's

             credit files upon a lawful reinvestigation in violation of§1681i(a)(5).

       41.Had CRA Defendants reasonably investigated Plaintiff's disputes, these Defendants

          could not have verified that they were reporting an accurate balance (charges) for

          Plaintiff's SEARS/CBNA account. Nevertheless, following Plaintiff's disputes, Equifax,

          Experian, and Trans Union each verified and continued to report the inaccurate balance

          (charges) for Plaintiff's SEARS/CBNA account. In so doing, CRA Defendants each

          violated§1681i (and a corresponding provision of the NY FCRA).

       42.Because of CRA Defendants' respective FCRA violations, Plaintiff suffered actual

          damages cognizable pursuant to the FCRA.

       43.Violations of § 1681i by Equifax, Experian, and Trans Union were willful, rendering

          each CRA Defendant liable for statutory damages, actual damages, costs and reasonable

          attorney's fees, and punitive damages in an amount to be determined by the Court

          pursuant to §1681n.

       44.In the alternative, CRA Defendants' respective violations of § 1681i were negligent,

          entitling Plaintiff to recover actual damages, costs, and reasonable attorney's fees from

          each CRA Defendant pursuant to § 1681o.

                                     THIRD CAUSE OF ACTION

                             Violations of NY FCRA§380-f and§380-j
                       Against Defendants Equifax,Experian,and Trans Union
                                  (Consumer Reporting Agencies)

       45.Plaintiff realleges and incorporates the above paragraphs as if reasserted and realleged




                                                   17
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 21 of 24 PageID #: 26




          herein.

       46.Equifax, Experian, and Trans Union violated multiple sections of the NY FCRA (NY

          GBL §§ 380-380-u) by their respective acts and omissions.

       47.Each CRA Defendant violated the NY FCRA by:

          a. failing to promptly and properly reinvestigate Plaintiff's disputes to determine

              whether the disputed information was inaccurate and record the correct status of the

              disputed information in violation of§380-f(a);

          b. failing to maintain reasonable procedures to assure maximum possible accuracy of

              information maintained in Plaintiff's credit file,in violation of§380-j(a); and

          c. failing to establish and/or to follow reasonable procedures to assure maximum

              possible accuracy of information in consumer reports that Equifax,Experian,and

              Trans Union distributed to third parties,in violation of§380-j(e).

       48.These violations of§380-f and §380-j were willful, making each CRA Defendant liable

          for actual damages, costs and reasonable attorney's fees, and punitive damages in an

          amount to be determined by the Court pursuant to § 380-1. Plaintiff is also entitled to

          injunctive relief restraining Equifax, Experian, and Trans Union from any further

          violations of Plaintiffs rights pursuant to the NY FCRA.

       49.In the alternative, each CRA Defendant's violations of§§ 380-f and 380-j were negligent,

          entitling Plaintiff to recover actual damages, costs, and reasonable attorney's fees

          pursuant to §380-m.

       50.Plaintiff is also entitled to injunctive relief restraining CRA Defendants from any further

          violations of Plaintiffs rights pursuant to the NY FCRA.




                                                   18
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 22 of 24 PageID #: 27




                                    DEMAND FOR TRIAL BY JURY

    Plaintiff hereby respectfully requests a trial by jury for all claims and issues in its Complaint to

    which it is or may be entitled to a jury trial.

                                          PRAYER FOR RELIEF

       WHEREFORE,Plaintiff seeks judgment in Plaintiff's favor and damages and equitable

    relief against Defendants:

       1. Awarding Plaintiff against each Defendant actual damages,statutory damages,punitive

           damages,costs and reasonable attorney's fees pursuant to 15 U.S.C.§ 1681n and § 16810

           as well as, with regard to the CRA Defendants,NY GBL §380-land §380-m;

       2. Ordering the CRA Defendants to:

           a. immediately and permanently (i) delete and/or update all inaccurate information

               concerning Plaintiff's SEARS/CBNA account from and/or on Plaintiff's credit

                reports and files, and (ii) cease reporting inaccurate information concerning Plaintiff's

                SEARS/CBNA account to any and all persons and entities to whom CRA Defendants

                report consumer credit information; and

            b. send updated and corrected consumer reports to all persons and entities to whom

                CRA Defendants have reported inaccurate information about Plaintiff s

                SEARS/CBNA account;

        3. Enjoining CRA Defendants from violating Plaintiffs NY FCRA rights; and

        4. Such other and further relief as may be necessary,just,and proper.




                                                      19
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 23 of 24 PageID #: 28




   Dated: November 5,2020

                                         Respectfu 1      'tteci,



                                         Subha an
                                         Atto e, I.P # 63074
                                         The a iq La Firm,PLLC
                                         Atto ey for Plaintiff
                                         34-18 Northern Blvd — Suite 2-25
                                         Long Island City,NY 11101
                                         Telephone:(718) 674-1245
                                         Facsimile:(516) 453-0490
                                         Email: subhan@taricilaw.com




                                      20 .
Case 1:20-cv-05985-BMC Document 1-1 Filed 12/08/20 Page 24 of 24 PageID #: 29




                                         VERIFICATION

        Arshad \Varraich, being duly sworn,deposes and says:

         I am the Plaintiff in the above-entitled action. I have read the foregoing Complaint and
 know the contents thereof.The same are true to my knowledge,except as to matters therein
 stated to be alleged on information and belief and as to those matter,I believe them to be true.

        To the best of my knowledge,information and belief,formed after an inquiry reasonable
 under the circumstances,the presentation of these papers or the contentions therein are not
 frivolous as defined in Subsection (c) of Section 130-1.1 of the Rules of the Chief Administrative
 Judge (22 NYCRR).




                                                      Arshac       /71




  Sworn tAq before me this54.l
  day orkjOgeMkpeN(.,20/W-0


                                                              CARLOS REGINO PEREZ
                                                           Notary Public,State of New York
                                                                  No.01PE6358757
                Public                                       Qualified in Queens CountytiN
                                                         Commission Expires May 15,20.=
